DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tanaka, US Pub. 2021/0249162.
Regarding claim 1, Tanaka teaches a chip resistor (see at least paragraphs 0109-0112 and at least figures 18-24, wherein the chip resistor A30 has a rectangular shaped body), comprising: 
a main body having a first surface (top 30A), a second surface (bottom 30B) opposite to said first surface, and a peripheral surface (side) connected between said first and second surfaces, said main body including
a resistance layer (20) having a top surface and a bottom surface opposite to said top surface; 
a metallic heat dissipation layer (copper heat dissipation layer 31/30A [“30A” is the top of the body]; see paragraph 0048) on said top surface of said resistance layer and having an upper surface defining said first surface of said main body; 
a metallic heat conductive layer (copper heat conductive layer 31/30B [“30B” is the bottom of the body]) disposed on said bottom surface of said resistance layer and having a lower surface defining said second surface of said main body; and 
an insulating unit (unit comprises of insulation 11, 12, 32/30A and/or 32/30B) interposed between said resistance layer and said metallic heat dissipation layer (insulation 11), and between said resistance layer (20) and said metallic heat conductive layer (insulation 12); and 
first and second electrode units (side electrodes 40) that are oppositely and separately disposed on said peripheral surface of said main body. 
Regarding claim 2, Tanaka teaches the chip resistor, wherein said metallic heat dissipation layer (31/30A) includes two metallic heat dissipation portions (31) that are spaced apart from each other and that are formed with a gap (gap/slit 311; see at least figures 19 and 20) therebetween, said gap extending between said first and second electrode units.
Regarding claim 3, Tanaka teaches the chip resistor, wherein said insulating unit includes a first insulating layer (comprises of 11 and/or 32/30A) that is interposed between said resistance layer and said metallic heat dissipation layer and that extends into said gap between two of said metallic heat dissipation portions (portion of the insulation unit are formed between the resistor and the heat dissipation layer, and the gap between the heat dissipation layers; see figure 24).
Regarding claim 4, Tanaka teaches the chip resistor, wherein said insulating unit further includes a third insulating layer (comprises of 11 and/or 32/30A) that is disposed on said upper surface of said metallic heat dissipation layer opposite to said resistance layer and that is connected to said first insulating layer, said first and second electrode units (side electrodes 40) further extending to said third insulating layer (Claim 4 does not claim directly touching.  Tanaka teaches the side electrode 40 extending and in direct contact with the insulation layer 32/30A.  See figure 18 of Tanaka.).
Regarding claim 5, Tanaka teaches the chip resistor, wherein said metallic heat conductive layer (31/30B; see figure 24) includes two metallic heat conductive portions that are spaced apart from each other and that are formed with a gap (slit 311 with slide wall 312) therebetween, said gap extending between said first and second electrode units (see at least figures 19 and 20).
Regarding claim 6, Tanaka teaches the chip resistor, wherein said insulating unit includes a second insulating layer (12 and/or 32/30B; see figure 24) that ls interposed between said resistance layer and said metallic heat conductive layer and that extends 5 into said gap between two of said metallic heat conductive portions.
Regarding claim 7, Tanaka teaches the chip resistor, wherein said gap (gap 311 in figures 19 and 20) between two of said metallic heat conductive portions tortuously (V and/or L shaped) extends between said first and second electrode units.
Regarding claim 8, Tanaka teaches the chip resistor, wherein each of said first and second electrode units (electrode unit 40) further extends to said lower surface of said metallic heat conductive layer (Claim does not recite direct contact between the electrode and the lower surface of the heat conductive layer.).
Regarding claim 9, Tanaka teaches the chip resistor, further comprising an insulating protection layer (32/30B) that is disposed on said lower surface of said metallic heat conductive layer and that is interposed between said first and second electrode units (electrodes 40).
Regarding claims 10 and 11, Tanaka teaches the chip resistor, wherein each of said first and second electrode units includes an electrode block (electrode layers 40; comprising of 40A and 40B, wherein 40A comprises of Ni-Cr alloy, and 40B consists of copper, nickel and tin in this order; see paragraph 0051), a first solder layer, and a second solder layer, said electrode block being electrically connected to said resistance layer (resistive layer 20), said metallic heat dissipation layer (metal layer 31/30A; see figure 18) and said metallic heat conductive layer (metal layer 31/30B), said first solder layer (layers 40B) wrapping around said electrode block (40A), and said second solder layer wrapping around said first solder layer (solder layers 40B consist of copper, nickel and tin in this order; see paragraph 0051).
Regarding claim 12, Tanaka teaches the chip resistor, wherein said resistance layer is made of an alloy selected from manganese copper alloy, nickel copper alloy, nickel 15 chromium alloy, nickel chromium aluminum alloy, and iron chromium aluminum alloy (see paragraph 0043; at least Manganin®).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Itou et al., Chen et al., Mikamoto et al., Huang et al., are the closest art, teaching chip resistor devices with metallic heat dissipation layer.  However, they do not teach the resistor layer having a metal heat dissipation layer over the resistor layer and metal heat conductive layer below the resistor layer.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S LEE whose telephone number is (571)272-1994. The examiner can normally be reached 6AM-2PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYUNG S. LEE
Primary Examiner
Art Unit 2833



/KYUNG S LEE/Primary Examiner, Art Unit 2833